Citation Nr: 1502439	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  He also had service in the U.S. Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of this case was subsequently returned to the RO in Pittsburgh.

In May 2012, the Veteran testified at a hearing before the undersigned using video-conference technology.  A transcript of the proceeding is of record.

When this case was before the Board in October 2013, it was remanded for further development.  It is now before the Board for further appellate action.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran set foot on land in the Republic of Vietnam during the Vietnam War Era or that he was exposed to an herbicide agent (to include Agent Orange) during service in Thailand.
 
2.  Diabetes mellitus was not manifest in service or within one year of service, and is not shown to be etiologically related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2007, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the September 2007 notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for diabetes mellitus and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with both claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

With respect to the aforementioned Board hearing and the RO hearing of December 2009, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and the Veteran provided testimony concerning reported exposure to herbicides in Thailand.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.  

Relevant laws and Regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period, certain chronic disabilities, including diabetes, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military service, Type II diabetes will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

With regard to the issue of whether Agent Orange was used in Thailand, the Department of Defense has indicated to the VA Chief Officer for Public Health and Environmental Hazards that there was some limited spraying of the herbicide Agent Orange in Thailand, but this occurred in 1964 and 1965, before the Veteran's service there.  

As noted above, the VA Compensation and Pension Service has issued a document indicating that it has reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense.  This list contains 71 sites within the U.S. and in foreign countries where tactical herbicides, such as Agent Orange, were used, tested, or stored.  Testing and evaluations of these tactical herbicides were conducted by or under the direction of the U.S. Army Chemical Corps, Fort Detrick, Maryland.  The list does not contain names of individuals.  Additionally, it does not contain any references to routine base maintenance activities such as range management, brush clearing, weed killing, etc., because these vegetation control activities were conducted by the Base Civil Engineer and involved the use of commercial herbicides approved by the Armed Forces Pest Control Board.  The application of commercial herbicides on military installations was conducted by certified applicators.  The Department of Defense has advised that commercial herbicides were routinely purchased by the Base Civil Engineer under federal guidelines and that records of these procurements were generally kept no longer than two years.  The Compensation and Pension Service has also reviewed a series of official Department of Defense monographs describing in detail the use, testing, and storage of herbicides at various foreign and domestic locations. In addition, the Compensation and Pension Service indicates that the Project CHECO Southeast Asia Report:  Base Defense in Thailand, produced during the Vietnam era, was reviewed.

The Department of Defense list indicates only that limited testing of tactical herbicides was conducted in Thailand from April through September 1964. Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  The Report of these tests noted that five civilian and five military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  This location was not near any U.S. military installation or Royal Thai Air Force Base.

The document from the Compensation and Pension Service notes that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand. A letter from the Department of the Air Force states that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  In Vietnam, tactical herbicides were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopters under the control of the U.S. Army Chemical Corps.  Base Civil Engineers were not permitted to purchase or apply tactical herbicides.  There are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from August 30 through September 16, 1963 and from October 14 through 17, 1966.  The 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  These facts are not sufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand. 

If the Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, Compensation and Pension Service advised that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also, there are no studies that we are aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

If the Veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide. 

Analysis

It is undisputed that the Veteran has been diagnosed with at least compensable diabetes mellitus, Type II.  See the Veteran's June 11, 2009 VA Problem List [including diabetes mellitus (onset April 14, 2005)].  A June 2007 treatment record noted that he is taking medication for control of his diabetes mellitus.
The Veteran contends that he was exposed to Agent Orange while serving in Thailand during his period of active duty service.  His DD 214 does in fact confirm 11 months of foreign service in the United States Army Pacific.  Specifically, his service records show service in Thailand for 11 months from 1966 to 1967.  

The Veteran claims that while stationed in Phanom, he would transport Agent Orange to the Air Force Base in Udorn.  Specifically, he testified to exposure to Agent Orange while loading it onto trucks and then onto planes and helicopters at Udorn Air Force Base.   He also testified to exposure to Agent Orange because it was sprayed to keep weeds off of ammunition where he was stationed in Phanom.  He also testified that he served in Korat, Thailand.  The Veteran's service records do not show that he was a member of a military police or military police occupational specialty or that his occupational specialty (MOS) [Engr Equip RPM] and military duties placed him at or near the perimeter of the base such that he would have been exposed to any herbicides used on the base.   

Following the October 2013 Board remand, the AMC requested that the Joint Records Research Center (JSRRC), conduct a search for verification of exposure to herbicides.  JSRRC was unable to located 1966 unit records submitted by the 590th Supply and Service Company.  A review of the 1967 unit history submitted by 590th Supply  & Service Company showed that the unit was located at Camp Friendship, Korat, Thailand.  The history did not include a report on the Veteran or other unit members' duties or their location in proximity to the base perimeter.  JSRRC noted that, to date, available historical information did not document Agent Orange or tactical herbicide spraying, testing or storage at Camp Friendship, Korat, Thailand.  JSRRC acknowledged that the recently declassified Department of Defense Report written in 1973, "Project CHECO Southeast Asia Report:  Base Defense in Thailand 1968-1972," contained evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  

Given the above discussion, and the lack of any objective evidence that the Veteran was present at a location or time in Thailand where Agent Orange was used, or had any type of duty on the perimeter of a base, his assertions as to such exposure, absent any specific corroborating objective evidence, are insufficient to trigger application of the presumption provisions at 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), cited above.  The Board has given consideration to the Veteran's assertions that the Veteran was exposed to Agent Orange while transporting it on trucks and loading planes; however, the evidence of record notes that Agent Orange was not stored in Thailand.  The Veteran explained the possibility that he was transporting Agent Orange in civilian clothes and using unmarked vehicles.  The Veteran appears to allege that this is the reason that his transportation of Agent Orange may not be document.  The Board does not find sufficient evidence to corroborate the Veteran's statements.  Furthermore, the Board does not find that the Veteran is competent to testify the chemicals that he was transporting.  As such, the presumption of exposure to herbicides in Thailand is not available to the Veteran.

The Veteran does not claim nor does the record show that the Veteran ever stepped foot in Vietnam.  A May 1996 VA examination for his foot indicates that the Veteran was in Vietnam.  An April 2005 also noted questionable exposure to Agent Orange in Vietnam and that the Veteran was cutting down trees so that planes could land.  These two statements referring to Vietnam appear to be in error as the Veteran has not claimed service in Vietnam and the record does not show such service.  As such, the presumption of exposure to herbicides in Vietnam is not available to the Veteran.

Turning to whether entitlement to service connection for diabetes is warranted on the basis of direct incurrence, a thorough review of the Veteran's claims file reveals no medical evidence linking his diabetes mellitus, apparently diagnosed in April 2005, to symptomatology or pathology present during service so many years earlier.  
A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the evidence points to a remote, post-service onset of diabetes. 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility with respect to his statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that his diabetes mellitus is due to service, specifically to herbicide exposure therein.  The Board finds that the Veteran is competent to state his recollections of his in-service experiences, but finds his assertions of herbicide exposure in Thailand to be less credible than the negative evidence discussed above.  Likewise, the Veteran lacks the competence to relate his condition to service.  Thus, any such statements regarding the etiology of his diabetes are deemed not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is ultimately far too complex a medical question to lend itself to the opinion of a layperson. 

In short, the Board finds the positive evidence, which is limited to the unsupported contentions of the Veteran, to be outweighed by the more objective negative evidence, to include the silent service treatment records, the fact that the Veteran did not serve in Vietnam, the fact that the Veteran did not serve in Thailand during the applicable period in which herbicides were used, the fact that the Veteran's MOS did not require him to be close to the perimeter of the base and the lack of any competent medical evidence linking diabetes to service.  Thus, the preponderance of the evidence is against the claim, and as such service connection must be denied.


ORDER

Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to herbicide exposure, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


